            Case 2:20-cv-01670-PLD Document 2 Filed 11/16/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 CAMERON BROOKINS,

       Plaintiff,                                   Case No. 2:20-cv-01670-PLD
                                                             ___________

 v.

 ALLY FINANCIAL,                                    JURY TRIAL DEMANDED

       Defendant.



                                FIRST AMENDED COMPLAINT

       NOW COMES Plaintiff, Cameron Brookins, by and through his attorney, Sean L. Ruppert,

Esq., of Ruppert Manes Narahari LLC, and files this First Amended Complaint alleging as follows:

                                      I. Nature of the Action

       1.      Plaintiff brings this Complaint to recover damages under the Age Discrimination

in Employment Act of 1967 (“ADEA”) 29 U.S.C. §§ 621-634, Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1981 (“§ 1981). Plaintiff alleges

that he was subjected to persistent racial discrimination by Defendant’s management staff. Plaintiff

further alleges that Defendant failed to promote him based solely on his race and age.

                                    II. Jurisdiction and Venue

       2.      This action arises under the Title VII, § 1981, and the ADEA. This Court has

jurisdiction over Plaintiff’s discrimination claims pursuant to 28 U.S.C. § 1331.

       3.      Plaintiff is a resident and citizen of Pennsylvania, a substantial part of the events or

omissions giving rise to the claims occurred in Western Pennsylvania, and, therefore, this action
             Case 2:20-cv-01670-PLD Document 2 Filed 11/16/20 Page 2 of 8




is within the jurisdiction of the United States District Court for the Western District of

Pennsylvania and the venue is proper pursuant to 28 U.S.C. § 1391(b).

        4.       Plaintiff was mailed Notice of Right to Sue from the (“EEOC”) on August 4, 2020.

This Complaint has been filed within ninety days of the Plaintiffs receipt, thus making this action

timely. See Exhibit 1.

                                              III. Parties

        5.       Plaintiff, Cameron Brookins (“Plaintiff”), is an adult individual with a primary

residence located at 1080 Tenth Street, West Pittsburg, PA 16160.

        6.       Defendant, Ally Financial (“Defendant”), is a Delaware company with a regular

place of business located at 2000 Westinghouse Drive, Cranberry Township, PA 16066.

                                               IV. Facts

        7.       Plaintiff began working for Defendant in December 1986 as Commercial Lending

Analyst, a position which, at the time of this filing, he still holds.

        8.       Plaintiff’s job duties include review and analysis of automobile dealer floorplan

audits for compliance with company policies and procedures.

        9.       Plaintiff, a sixty-year-old African-American man, has been an employee of

Defendant for approximately thirty-four years.

        10.      Plaintiff regularly received positive performance reviews. He was and continues to

be successful in his position.

        11.      Over the course of his employment, Plaintiff has applied for approximately eight

upper level positions within the Defendant company.

        12.      He never was offered any of the positions for which he applied, despite his decades

of experience.
             Case 2:20-cv-01670-PLD Document 2 Filed 11/16/20 Page 3 of 8




       13.      In August 2014, Plaintiff applied for the position of Retail Underwriter. He was not

granted an interview for the open position.

       14.      In May 2016, Plaintiff applied for the positions of Portfolio Management Analysist

and Human Resources Business Partner. He was not granted an interview for either of the open

positions.

       15.      In September 2016, Plaintiff applied for the position of Senior Human Resources

Generalist. He was not granted an interview for the open position.

       16.      In August 2018, Plaintiff applied for the position of Loan Closing Analysist. He

was granted an interview for the open position, but the position was given to a younger employee.

       17.      In April 2019, Plaintiff applied for the position of Loan Support Analysist. He was

granted an interview for the open position, but did not receive the position.

       18.      In May 2019, Plaintiff applied for the position of Human Resources Business

Partner. He was not granted an interview for the open position.

       19.      In October 2019, Plaintiff learned of an open position for the role of Portfolio

Manager within the Defendant company.

       20.      With more than thirty years of experience, a Master’s degree in Business

Administration, and a Master’s degree in Developmental Psychology, Plaintiff believed that he

was well suited and capable of filling the position. As a result, he applied for the job, as he had

many times before.

       21.      On this occasion, Plaintiff was granted an initial interview. The interview took

place in December 2019, and it lasted fifteen minutes.

       22.      No follow-up information was provided to Plaintiff.
           Case 2:20-cv-01670-PLD Document 2 Filed 11/16/20 Page 4 of 8




        23.      During the interview, the interviewer implied that, because Plaintiff had been with

Defendant company for so long, he was nearing retirement age.

        24.      It was further implicated that Plaintiff was only granted the interview in order to

appease his frequent applications for promotions.

        25.      Plaintiff felt that the interviewer attempted to dissuade him from pursuit of the

position as a result of his age.

        26.      Soon after, the open position of Portfolio Manager was granted to a thirty-year-old,

Caucasian male.

        27.      In July 2020, Plaintiff applied for the position of Senior Portfolio Management

Analyst. He was not granted an interview for the open position.

        28.      In each instance wherein Plaintiff applied for an upper-level role, the position was

grated to a younger, Caucasian individual.

                                             COUNT I
                                        Failure to Promote
                                       Violation of the ADEA

        29.      The averments contained in the preceding paragraphs are incorporated herein as

though set forth at length.

        30.      The Age Discrimination in Employment Act of 1967 prohibits employers from

failing to promote an employee solely on the basis of age.

        31.      In order to state a prima facie claim of failure to promote under the ADEA, a

plaintiff must show:

              a. He is “belongs to the protected class” as an individual over the age of forty;

              b. He “applied for and was qualified for the job;”

              c. Despite his qualifications, he was not chosen for the promotion; and
           Case 2:20-cv-01670-PLD Document 2 Filed 11/16/20 Page 5 of 8




             d. The failure to promote occurred “under circumstances that raise an inference of

                discrimination” and the defendant “continued to seek out individuals with

                qualifications similar to plaintiff’s or treated more favorably those not in the

                protected class.” Boandl v. Geithner, 752 F. Supp. 2d 540, 568 (E.D. Pa. 2010).

       32.      As a sixty-year-old man, Plaintiff is a member of the protected class under the

ADEA.

       33.      At all times wherein he applied for upper-level employment positions, Plaintiff was

over the age of forty.

       34.      Plaintiff, with three decades of experience with Defendant company, was qualified

for the positions for which he applied.

       35.      His performance reviews were all of great quality. He was and continues to be

successful in his position.

       36.      He applied for approximately eight upper-level positions.

       37.      Despite his application and qualifications, Plaintiff was never selected for the

positions. In many cases, he was never granted an interview by Defendant.

       38.      The positions were, in all cases, filled by younger individuals. This fact shows that

younger employees and applicants were treated more favorably than Plaintiff.

       39.      As a result, the circumstances of the situation show that Defendant failed to

promote Plaintiff based solely on his age.

   WHEREFORE, Plaintiff hereby requests Plaintiff hereby requests that this Honorable Court

consider the above and grant relief in his favor. Specifically, Plaintiff prays this Honorable Court

award back pay, front pay, compensatory and liquidated damages as authorized by statute,

prejudgment and continuing interest, and reasonable attorney’s fees.
           Case 2:20-cv-01670-PLD Document 2 Filed 11/16/20 Page 6 of 8




                                           COUNT II
                                     Racial Discrimination
                              Violation of Title VII and the PHRA

       40.     The averments contained in the preceding paragraphs are incorporated herein as

though set forth at length.

       41.     Title VII of the Civil Rights Act of 1964 prohibits employers from subjecting

employees to disparate treatment because of their race.

       42.     To establish a prima facie case of racial discrimination in employment under Title

VII, a plaintiff must show: “(1) [h]e is a member of a protected class; (2) [h]e was qualified for the

position he sought to attain or retain; (3) [h]e suffered an adverse employment action; and (4) the

action occurred under circumstances that could give rise to an inference of intentional

discrimination.” Trapani v. Greatwide Logistics Services, LLC, 487 Fed. Appx. 21, 23–24 (3d Cir.

2012)(unpublished) (citing Makky v. Chertoff, 541 F.3d 205, 214 (3d Cir.2008)).

       43.     As an African-American male, Plaintiff is a member of a protected class under Title

VII and the PHRA.

       44.     Plaintiff, with three decades of experience with Defendant company, was qualified

for the positions for which he applied. His performance reviews were all of great quality. He was

and continues to be successful in his position.

       45.     Plaintiff suffered an adverse employment action when Defendant company

consistently failed to interview or hire him for advanced positions for which he was qualified.

       46.     The positions for which Plaintiff applied were consistently given to Caucasian

individuals.

       47.     As a result, this practice gives rise to an inference of international discrimination.
          Case 2:20-cv-01670-PLD Document 2 Filed 11/16/20 Page 7 of 8




   WHEREFORE, Plaintiff hereby respectfully requests that this Court enter judgement in his

favor, and against Defendant, and award all damages available at law in equity, including: lost

wages, front pay, compensatory damages, punitive damages, court costs, attorney fees,

prejudgment and continuing interest, and any other relief that the Court deems necessary and

proper.



                                                         Respectfully Submitted,

                                                         /s/ Sean L. Ruppert, Esq.
                                                         Sean L. Ruppert, Esq.
                                                         PA ID: 314380

                                                         Ruppert Manes Narahari LLC
                                                         600 Grant St., Suite 4875
                                                         Pittsburgh, PA 15219
                                                         (412) 626-5550 Direct
                                                         (412) 650-4845 Fax
                                                         sr@rmn-law.com
          Case 2:20-cv-01670-PLD Document 2 Filed 11/16/20 Page 8 of 8




                                        VERIFICATION

       I, Cameron Brookins, swear under penalty of perjury under the laws of the United States

of America that the facts alleged in the foregoing Complaint are true and correct to the best of

my knowledge.



                                                                   ______________________
                                                                   Cameron Brookins


                                                                    11/12/2020
                                                                   _______________________
                                                                   Date
